PER CURIAM:
William Wood appeals the magistrate judge’s orders dismissing his civil action for lack of jurisdiction under Fed.R.Civ.P. 12(b)(1) and denying his motion to reconsider.* We have reviewed the record and find no reversible error. Accordingly, we *209affirm for the reasons stated by the district court. Wood v. Mecklenburg Cty. Dep’t of Soc. Servs., No. 3:07-cv-00273-DCK, 2008 WL 3876174 (W.D.N.C. Aug. 18, 2008); 2008 WL 4642625 (Oct. 17, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to proceed before the magistrate judge under 28 U.S.C. § 636(c)(1) (2006).